Exhibit 10.29


RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

Pursuant to the Hexcel Corporation 2003 Incentive Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

1.         Notice of Grant; Incorporation of Plan. A Notice of Grant is attached
hereto as Annex A and incorporated by reference herein. Unless otherwise
provided herein, capitalized terms used in this Agreement and set forth in the
Notice of Grant shall have the meanings ascribed to them in the Notice of Grant
and capitalized terms used in this Agreement and set forth in the Plan shall
have the meanings ascribed to them in the Plan. The Plan is incorporated by
reference and made a part of this Agreement, and this Agreement shall be subject
to the terms of the Plan, as the Plan may be amended from time to time, provided
that any such amendment of the Plan must be made in accordance with Section IX
of the Plan. The RSUs granted herein constitute an Award within the meaning of
the Plan.

2.         Terms of Restricted Stock Units.  The grant of RSUs provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

(a)       The Grantee shall not possess any incidents of ownership (including,
without limitation, dividend and voting rights) in shares of the Common Stock in
respect of the RSUs until such RSUs have vested and been distributed to the
Grantee in the form of shares of Common Stock.

(b)       Except as provided in this Section 2(b), the RSUs and any interest
therein may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the distribution of the Common Stock in respect of such RSUs and
subject to the conditions set forth in the Plan and this Agreement. Any attempt
to transfer RSUs in contravention of this Section is void ab initio. RSUs shall
not be subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer RSUs to members of his or
her immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships or other entities whose only
partners or equity owners are such family members; provided, however, that no
consideration can be paid for the transfer of the RSUs and the transferee of the
RSUs musts agree to be subject to all conditions applicable to the RSUs
(including all of the terms and conditions of this Agreement) prior to transfer.


--------------------------------------------------------------------------------


(c)                      Forfeiture of RSUs on Certain Conditions.

(i)    Notwithstanding anything to the contrary contained in this Agreement,
should the Grantee while an employee or after termination of employment fail to
comply with the “Protective Condition” (as defined in Section 2(c)(ii)), then
the RSUs, to the extent not already converted into shares of Common Stock
distributed to the Grantee, shall immediately expire upon the Grantee’s failure
to meet such condition.

(ii)   “Protective Condition” shall mean that the Grantee (A) complies with all
terms and provisions of any obligation of confidentiality to the Company
contained in a written agreement signed by the Grantee, and (B) does not engage,
in any capacity, directly or indirectly, including but not limited to as
employee, agent, consultant, manager, executive, owner or stockholder (except as
a passive investor holding less than a 5% equity interest in any enterprise) in
any business entity engaged in competition with the business conducted by the
Company on the date of the Grantee’s termination of employment with the Company
anywhere in the world (except that the Grantee may be employed by a competitor
of the Company so long as the Grantee’s duties and responsibilities do not
relate directly or indirectly to the business segment of the new employer which
is competitive with the business conducted by the Company).

3.         Vesting and Conversion of RSUs.  Subject to Section 4, the RSUs shall
vest and be converted into an equivalent number of shares of Common Stock that
will be immediately distributed to the Grantee at the rate of 33-1/3% of the
RSUs on each of the first three anniversaries of the Grant Date.

4.         Termination of Employment; Change of Control.

(a)       For purposes of the grant hereunder, any transfer of employment by the
Grantee among the Company and its Subsidiaries shall not be considered a
termination of employment.  If the Grantee dies or terminates employment due to
Disability (as defined in the last Section hereof), all RSUs shall immediately
vest, be converted into shares of Common Stock and be distributed to the
Grantee.  If the Grantee’s employment with the Company terminates due to the
Grantee’s Retirement (as defined in the last Section hereof), all RSUs shall
continue to vest (and be converted into an equivalent number of shares of Common
Stock that will be distributed to the Grantee) in accordance with Section 3
above. If the Grantee dies during the three year period immediately following
the Retirement of the Grantee, then all RSUs shall immediately vest, be
converted into shares of Common Stock and be distributed to the Grantee’s
personal representative.

(b)       Subject to Section 4(c), if the Grantee’s employment terminates for
any reason other than death, Disability or Retirement, the Grantee shall forfeit
all RSUs.

(c)       Notwithstanding any other provision contained herein or in the Plan,
in the event of a Change in Control (as defined in the last Section hereof), all
RSUs shall immediately vest, be converted into shares of Common Stock and be
distributed to the Grantee.

5.         Equitable Adjustment.

The aggregate number of shares of Common Stock subject to the RSUs shall be
proportionately adjusted for any increase or decrease in the number of issued
shares

2


--------------------------------------------------------------------------------


of Common Stock resulting from a subdivision or consolidation of shares or other
capital adjustment, or the payment of a stock dividend or other increase or
decrease in such shares, effected without the receipt of consideration by the
Company, or other change in corporate or capital structure. The Committee shall
also make the foregoing changes and any other changes, including changes in the
classes of securities available, to the extent reasonably necessary or desirable
to preserve the intended benefits under this Agreement in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Company.

6.         Taxes.  The Grantee shall pay to the Company or a Subsidiary promptly
upon request any taxes the Company reasonably determines it or a Subsidiary is
required to withhold under applicable tax laws with respect to the vesting
and/or conversion of the RSUs. Such payment shall be made as provided in Section
VIII(f) of the Plan.

7.         No Guarantee of Employment.  Nothing set forth herein or in the Plan
shall confer upon the Grantee any right of continued employment for any period
by the Company, or shall interfere in any way with the right of the Company to
terminate such employment.

8.         Section 409A

(a)       It is intended that this Agreement comply in all respects with the
requirements of Sections 409A(a)(2) through (4) of the Internal Revenue Code of
1986, as amended, and applicable Treasury Regulations and other generally
applicable guidance issued thereunder (collectively, the “Applicable
Regulations”), and this Agreement shall be interpreted for all purposes in
accordance with this intent.

(b)       Notwithstanding any term or provision of this Agreement (including any
term or provision of the Plan incorporated herein by reference), the parties
hereto agree that, from time to time, the Company may, without prior notice to
or consent of the Grantee, amend this Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or
advisable to prevent the inclusion in the Grantee’s gross income pursuant to the
Applicable Regulations of any compensation intended to be deferred hereunder.
The Company shall notify the Grantee as soon as reasonably practicable of any
such amendment affecting the Grantee.

9.         Notices.  Any notice required or permitted under this Agreement shall
be deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or to the Company,
Attention:  Corporate Secretary, or such other address as the Company may
designate in writing to the Grantee.

10.       Failure To Enforce Not a Waiver.  The failure of either party hereto
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

11.       Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.

3


--------------------------------------------------------------------------------


12.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

13.       Miscellaneous.  This Agreement cannot be changed or terminated orally.
This Agreement and the Plan contain the entire agreement between the parties
relating to the subject matter hereof. The section headings herein are intended
for reference only and shall not affect the interpretation hereof.

14.       Definitions.  For purposes of this Agreement:

(a)       “Affiliate” of any Person shall mean any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  The term “Control” shall have
the meaning specified in Rule 12b-2 under the Exchange Act;

(b)       “Beneficial Owner” (and variants thereof) shall have the meaning given
in Rule 13d-3 promulgated under the Exchange Act;

(c)       “Cause” shall mean (i) the willful and continued failure by the
Grantee to substantially perform the Grantee’s duties with the Company (other
than any such failure resulting from the Grantee’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Grantee by the Company, which demand specifically identifies the manner
in which the Company believes that the Grantee has not substantially performed
the Grantee’s duties, or (ii) the willful engaging by the Grantee in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Grantee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Grantee not in good
faith and without the reasonable belief that the Grantee’s act, or failure to
act, was in the best interest of the Company;

(d)                     “Change in Control” shall mean any of the following
events:

(i)       any Person is or becomes the Beneficial Owner, directly or indirectly,
of 40% or more of either (A) the then outstanding Common Stock of the Company
(the “Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Company (the “Total Voting Power”); excluding, however, the following:
(I) any acquisition by the Company or any of its Controlled Affiliates, (II) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Controlled Affiliates and (III) any
Person who becomes such a Beneficial Owner in connection with a transaction
described in the exclusion within paragraph (iii) below; or

(ii)      a change in the composition of the Board such that the individuals
who, as of the effective date of this Agreement, constitute the Board (such
individuals shall be hereinafter referred to as the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved by a vote of at
least a majority of the

4


--------------------------------------------------------------------------------


Incumbent Directors (or directors whose election or nomination for election was
previously so approved) shall be considered a member of the Incumbent Board;
but, provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person or legal entity other than the Board shall not be
considered a member of the Incumbent Board; or

(iii)     there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company or a sale or other disposition of
all or substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction (A) pursuant to which all or
substantially all of the individuals and entities who are the Beneficial Owners,
respectively, of the Outstanding Common Stock and Total Voting Power immediately
prior to such Corporate Transaction will Beneficially Own, directly or
indirectly, more than 50%, respectively, of the outstanding common stock and the
combined voting power of the  then outstanding common stock and the combined
voting power of the then outstanding securities entitled to vote generally in
the election of directors of the company resulting from such Corporate
Transaction (including, without limitation, a company which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Corporate Transaction
of the Outstanding Common Stock and Total Voting Power, as the case may be, and
(B) immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the company resulting from such Corporate Transaction (including,
without limitation, a company which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries); or

(iv)     the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;

(e)       “Disability” shall mean that, as a result of the Grantee’s incapacity
due to physical or mental illness or injury, the Grantee shall not have
performed all or substantially all of the Grantee’s usual duties as an employee
of the Company for a period of more than one-hundred-fifty (150) days in any
period of one-hundred-eighty (180) consecutive days;

(f)        “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) of the Exchange
Act; and

(g)       “Retirement” shall mean termination of the Grantee’s employment, other
than by reason of death or Cause, either (A) at or after age 65 or (B) at or
after age 55 after five (5) years of employment by the Company (or a Subsidiary
thereof).

 

5


--------------------------------------------------------------------------------



ANNEX A

NOTICE OF GRANT

RESTRICTED STOCK UNITS

HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted restricted stock units in accordance with the terms
of this Notice of Grant and the Agreement to which this Notice of Grant is
attached.

The terms below shall have the meanings ascribed to them below when used in the
Agreement.

Grantee

 

 

 

 

 

Address of Grantee

 

 

 

 

 

Foreign Sub Plan, if applicable

 

 

 

 

 

Grant Date

 

 

 

 

 

Aggregate Number of RSUs Granted

 

 

 

        IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice
of Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.

 

HEXCEL CORPORATION

 

 

Grantee

 

 

 

 

 

 

By:

 

 

 

 

 

Ira J. Krakower

 

 

 

 

Senior Vice President

 

 


--------------------------------------------------------------------------------